United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, RADIO CITY
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1581
Issued: January 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2014 appellant, through her attorney, filed a timely appeal of a February 6,
2014 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying her claim for
recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a recurrence of disability on November 24 and 30, 2009 and February 13 and
March 26, 2010.
On appeal counsel argued that appellant had submitted sufficient medical evidence to
meet her burden of proof.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. On March 6, 2010 appellant
filed a traumatic injury claim alleging that on November 21, 2009 she injured her lower back and
hip pushing a fully loaded cart of mail. OWCP accepted her claim for herniated disc lumbar
spine and lumbar radiculopathy on May 3, 2010. It noted that appellant was entitled to up to 45
days of continuation of pay until she returned to light duty. OWCP further noted that she
returned to work on November 26, 2009 and later stopped work.
Appellant filed notices of recurrence of disability on June 25, 2010 alleging that she
sustained a recurrence of disability on November 24 and 30, 2009, February 13 and March 26,
2010 due to her November 21, 2009 employment injury.
By decision December 1, 2010, OWCP denied appellant’s claims for recurrences of
disability on the grounds that the medical evidence was not sufficient to meet appellant’s burden
of proof. Appellant requested an oral hearing on December 8, 2010 before an OWCP hearing
representative.
By decision dated May 23, 2011, an OWCP hearing representative stated that appellant
had not shown why she was able to return to regular duty only to stop in February 2010.
Appellant requested reconsideration on August 1, 2011.
By decision dated November 7, 2011, OWCP reviewed the merits of her claim and
denied modification of its prior decisions. Appellant appealed this decision to the Board. The
Board issued a decision on November 19, 20122 and found that appellant was not entitled to
compensation for November 24 and 25, 2009 and had not established any periods of disability
after November 26, 2009 due to her accepted employment injury. The facts and circumstances
of the case as set forth in the Board’s prior decision are adopted herein by reference.
Dr. Michael Cushner, a Board-certified orthopedic surgeon, examined appellant on
December 26, 2012 and diagnosed lumbar disc bulge L4-5 and lumbar radiculopathy. He opined
that she was totally disabled due to her back condition from January 28 to February 25, 2013.
Dr. Joshua Lehman, an osteopath, examined appellant on January 17, 2013 and diagnosed
lumbar radiculopathy. He stated that there was “a probable causal relationship” between her
back pain and her November 21, 2009 employment incident. Dr. Lehman stated that appellant’s
2010 magnetic resonance imaging (MRI) scan demonstrated pressure on the L4 nerve root and
that her December 2012 MRI scan revealed moderate-to-severe degeneration at L4-5 with disc
bulge and mild central canal stenosis as well as degeneration at L5-S1 and L3-4. He stated that it
was common after an injury to one level that the levels above and below would experience more
stress and earlier degeneration. Dr. Lehman opined that appellant’s current pain was related to
her 2009 injury.

2

Docket No. 12-407 (issued November 19, 2012).

2

On March 26, 2013 Dr. Cushner supported appellant’s total disability from March 26 to
April 30, 2013. He examined her on April 17 and 29, 2013 and repeated his previous diagnoses.
Dr. Cushner continued to find that appellant was totally disabled for work.
Dr. Lehman provided reports from March 13 to September 12, 2013 describing
appellant’s November 21, 2009 work incident of pushing an overloaded cart and experiencing a
sharp pain in her left hip. He stated that appellant stopped work on March 27, 2010 due to pain.
Dr. Lehman diagnosed lumbar radiculopathy and lumbar disc disorder. He stated that the events
of November 21, 2009 were a significant contributing factor to appellant’s condition.
Dr. Lehman stated that she remained unable to work and to perform heavy lifting or bending. He
further limited her standing.
In a note dated June 4, 2013, Dr. Cushner diagnosed lumbar disc bulge L4-5 and lumbar
radiculopathy. He found decreased sensation in the L4 distribution with activity. Dr. Cushner
stated that appellant was totally disabled from June 17 through July 26, 2013. Dr. Jared Bradoff,
a Board-certified orthopedic surgeon, examined appellant on June 4, 2013 and noted her history
of a work injury in November 2009 pushing a heavy cart of mail and straining her lower back.
He stated that the incident described was the competent medical cause of her condition and that
her complaints were consistent with her history of injury. Dr. Bradoff stated that appellant was
100 percent disabled. Dr. Cushner completed notes on August 27 and September 5, 2013
diagnosing lumbar disc bulge L4-5 as well as lumbar radiculopathy and finding appellant totally
disabled.
Counsel requested reconsideration on November 8, 2013 and argued that appellant had
met her burden of proof in establishing a recurrence of disability on or after November 26, 2009.
He noted that appellant stopped work on March 27, 2010 after a return to light-duty work.
Counsel submitted Dr. Cushner’s December 17, 2012 note, Dr. Lehman’s January 17, 2013 note,
and a report dated October 28, 2013 from Dr. Hal Rosenfeld, a chiropractor, who diagnosed
lumbar disc herniation and lumbar radiculopathy.
On October 3 and November 20, 2013 Dr. Stephen Andrus, a Board-certified orthopedic
surgeon, listed appellant’s history of injury, examined her, and stated that her clinical
examination was consistent with bilateral lumbar radiculopathy L4-5 and L5-S1. He stated that
she experienced an excellent clinical response to left-sided epidural injection at L5 and S1.
Dr. Cushner examined appellant on January 14, 2014 and repeated his earlier findings
and conclusions.
By decision dated February 6, 2014, OWCP denied modification of its prior decisions
finding that appellant had not submitted the necessary medical opinion evidence to meet her
burden of proof.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment

3

that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3 Appellant
has the burden of establishing by the weight of the substantial, reliable, and probative evidence, a
causal relationship between her recurrence of disability commencing after November 26, 2009
and her November 21, 2009 employment injury.4 This burden includes that necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.5 A medical
report is of limited probative value on a given medical question if it is unsupported by medical
rationale.6 Medical rationale includes a physician’s detailed opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
disability for work. The opinion of the physician must be based on a complete factual and
medical background of the claim, must be one of reasonable medical certainty, and must be
supported by medical reasoning explaining the nature of the relationship between the diagnosed
condition and specific periods of disability alleged.7
ANALYSIS
The Board previously found that appellant was not entitled to wage-loss compensation
for November 24 and 25, 2009. Following the Board’s November 19, 2012 decision, appellant
continued to submit reports from Dr. Cushner who examined appellant on December 26, 2012
and diagnosed lumbar disc bulge L4-5 and lumbar radiculopathy. Dr. Cushner opined that
appellant was totally disabled due to her back condition from January 28, 2013 to
January 14, 2014. The Board finds that Dr. Cushner has not provided the necessary medical
opinion evidence to establish a causal relationship between appellant’s accepted back injury on
November 26, 2009 and her claimed periods of disability. While Dr. Cushner has noted that
appellant sustained back injury due to her employment and provided consistent diagnoses of
lumbar disc bulge L4-5 and lumbar radiculopathy, he has not explained why he believed that
appellant was incapable of returning to full-duty work on November 26, 2009 following her
employment injury and why her disability for work would spontaneously increase after that date
resulting in a recurrence of disability. Without medical reasoning explaining the biomechanical
process resulted in appellant’s increased disability for work, Dr. Cushner’s reports are not
sufficiently rationalized to meet appellant’s burden of proof in establishing a recurrence of
disability on or after November 26, 2009.

3

20 C.F.R. § 10.5(x).

4

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

T.F., 58 ECAB 128 (2006).

7

A.D., 58 ECAB 149 (2006).

4

Dr. Lehman also submitted a series of reports diagnosing lumbar radiculopathy. He
described appellant’s November 21, 2009 work incident of pushing an overloaded cart and
experiencing a sharp pain in her left hip. Dr. Lehman diagnosed lumbar radiculopathy and
lumbar disc disorder. He stated that there was “a probable causal relationship” between her back
pain and her November 21, 2009 employment incident and that the events of November 21, 2009
were a significant contributing factor to appellant’s condition. The Board has held that medical
opinions that are speculative or equivocal in character diminish the probative value of the
medical opinion.8 Dr. Lehman did not offer a clear opinion that appellant’s current condition
and disability was due to her accepted employment injury, instead stating that it was “probable”
that there was a causal relationship. As he did not submit a definitive opinion, his reports are not
sufficient to meet appellant’s burden of proof.
Dr. Bradoff noted appellant’s history of a work injury in November 2009 pushing a
heavy cart of mail and straining her lower back. He stated that the incident described was the
competent medical cause of her condition and that her complaints were consistent with her
history of injury. Dr. Bradoff provided an appropriate history of injury and offered an opinion
that this incident was the cause of her condition. He did not, however, provide sufficient medical
reasoning to support that appellant sustained a recurrence of total disability on or after
November 26, 2009 due to her accepted employment injury. Dr. Bradoff did not explain why he
believed the employment injury resulted in continuing disability. Without medical rationale, his
report is not sufficient meet appellant’s burden of proof in establishing a recurrence of disability.
Dr. Andrus, listed appellant’s history of injury and stated that her clinical examination
was consistent with bilateral lumbar radiculopathy L4-5 and L5-S1. This report is not sufficient
to meet appellant’s burden of proof because Dr. Andrus did not provide an opinion on the causal
relationship between her accepted employment injury and her alleged recurrence of disability.
Appellant also submitted a report from Dr. Rosenfeld, chiropractor, diagnosed lumbar
disc herniation and lumbar radiculopathy. Under FECA a chiropractor is a physician only to the
extent that the reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist.9 Dr. Rosenfeld indicated
that appellant’s spine had been injured, but he did not diagnose a subluxation of the spine and did
not provide x-rays demonstrating such a subluxation of the spine. Accordingly, the Board finds
that Dr. Rosenfeld does not qualify as a physician under FECA. Dr. Rosenfeld’s reports are not
considered probative medical evidence to establish a causal connection between a diagnosed
medical condition and the accepted employment incident.

8

A.G., Docket No. 12-659 (issued August 22, 2012); D.D., 57 ECAB 734, 738 (2006).

9

Section 8101(2) of FECA provide as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners with the scope of their practice as defined by
State law. The term physician includes chiropractors only to the extent that their reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to
exist and subject to regulation by the Secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988); P.R., Docket No
14-1007 (issued August 13, 2014).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical opinion evidence to
establishing a recurrence of disability due to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

